Citation Nr: 1811140	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left foot plantar fasciitis.

2.  Entitlement to a compensable rating for right foot plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine intervertebral disc syndrome (IVDS).

4.  Entitlement to increases in the initial ratings for right upper extremity neuropathy with radiculopathy (currently rated 0 percent prior to May 5, 2014, and 40 percent from that date).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 5, 2014.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law

ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to January 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017 correspondence, the Veteran withdrew his request for a hearing.  

The Board notes that the Veteran has other claims that have been perfected, but not yet certified, to the Board.  Given his request for hearings in those matters, they are not currently ripe for adjudication, and therefore, will not be addressed herein.

Regarding the claim seeking TDIU, the Board notes that an October 2017 rating decision awarded TDIU, effective May 5, 2014.  However, the Veteran's claim for TDIU is part and parcel of his increased rating claims which were pending prior to May 5, 2014.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Additionally, in May 2017 correspondence, the Veteran's attorney specifically requested that TDIU be granted back to the earliest possible effective date.  Therefore, the Board finds that the issue of entitlement to TDIU prior to May 5, 2014, is appropriately on appeal and the issue has been characterized as such on the title page.

Additionally, numerous new records have been associated with the Veteran's claims file following the June 2014 supplemental statement of the case (SSOC).  These records include medical records and VA examinations.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, in a May 2017 written brief, the Veteran's attorney waived initial AOJ review of any evidence added to the file since the date of the most recent SSOC.

The issue of entitlement to service connection for erectile dysfunction has been raised during the Veteran's January 2011 VA examination.  Since the Board does not have jurisdiction over the matter, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of entitlement to service connection for sleep apnea, as secondary to the Veteran's service-connected left and right upper extremity neuropathy with radiculopathy, was raised by the record in July 2015 argument.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The July 2015 argument indicates a desire to apply for service connection for erectile dysfunction and sleep apnea, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over the matter, it is also referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to increased ratings for right and left foot plantar fasciitis and right upper extremity neuropathy, and entitlement to TDIU prior to May 5, 2014, are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to August 2, 2016, the weight of the competent and probative evidence is against finding forward flexion greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine less than 170 degrees, even with consideration of pain and functional loss; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. From August 2, 2016, the Veteran's service-connected neck disability was manifested by forward flexion of 25 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's neck disability prior to August 2, 2016, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (Code) 5243 (2017).

2. The criteria for a 20 percent rating, but not higher, for the Veteran's neck disability from August 2, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (Code) 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his cervical spine disability.  He is currently rated under Code 5243, which applies either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a. 

The General Rating Formula provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5243.

The Formula for Rating IVDS provides for 20, 40, and 60 percent ratings for incapacitating episodes, defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.  The Veteran's treatment records do not indicate that he has had any incapacitating episodes.   

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.59.

A January 2011 VA examination reflects forward flexion to 40 degrees with pain; extension to 35 degrees; right and left lateral flexion to 45 degrees, with pain on right lateral flexion; and right and left rotation to 75 degrees, with pain on left rotation.  Repetitive range of motion did not result in any additional degree of limitation on any movement.  The examiner determined that there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs, and there was no ankylosis of the cervical spine.  He also determined that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran denied any type of incapacitation in the past 12 months.

An August 2012 VA treatment record includes range of motion testing for the Veteran's cervical spine as follows: flexion to 35 degrees; extension to 40 degrees; right and left lateral flexion to 15 and 25 degrees, respectively; and right and left rotation to 50 and 30 degrees, respectively.

A July 2013 private treatment record includes range of motion testing which reflects forward flexion to 50 degrees; extension to 60 degrees; right and left lateral flexion to 45 degrees; and right and left rotation to 80 degrees.

An August 2016 VA neck disability benefits questionnaire reflects forward flexion to 25 degrees, extension to 5 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 25 degrees.  Pain was noted on all ranges of motion and there was evidence of pain with weight-bearing.  The decreased range of motion was noted to cause functional loss as it affected his ability to move his head.  Additional loss of motion was noted on repetitive use testing in left lateral flexion (which decreased from 15 to 10 degrees).  Although the examination was not conducted during a flare-up, the examiner determined that the examination is medically consistent with the Veteran's statements describing functional loss during a flare-up and provided range of motion as follows: forward flexion to 20 degrees; extension to 0 degrees; right and left lateral flexion to 10 and 5 degrees, respectively; and right and left lateral rotation to 15 and 10 degrees, respectively.  The examiner explained that she estimated his extension was to 0 degrees during flare ups because of the Veteran's statements that he could not bend his neck backwards due to significant pain during flare ups.  The examiner noted muscle spasm and localized tenderness resulting in abnormal gait or abnormal spine contour.  Ankylosis of the spine was not noted.  Although he has IVDS, there were no incapacitating episodes that required prescribed bed rest.

During the examination, the Veteran reported flare-ups of the spine and described it as constant neck pain that requires the use of pain cream twice a day; he was unable to do any physical work without pain.  Regarding overall functional impairments, the Veteran stated he has difficulty reaching up and lifting.  He could not do physical work without pain and his neck disability also affected his ability to drive and to sleep.

In light of the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's neck disability is not warranted prior to August 2, 2016, as there is no evidence that forward flexion of the cervical spine was greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine was less than 170 degrees; or, that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even with consideration of functional loss as shown by objective evidence on examination and the Veteran's reports of pain, flexion was at most shown to be limited to 35 degrees and the combined range of motion of the cervical spine was at most shown to be limited to 195 degrees.

As of August 2, 2016, however, the Board finds that the Veteran experienced a period of more severe symptoms during which a staged, 20 percent rating is appropriate.  Specifically, the August 2016 VA examination found forward flexion limited to 25 degrees, which warrants a 20 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.71a, Code 5243.  

The evidence does not however, reflect that the Veteran's disability picture more nearly approximates the criteria for a rating in excess of 20 percent from August 2, 2016.  Even when considering the Veteran's pain and functional loss, his forward flexion did not more nearly approximate forward flexion of the cervical spine to 15 degrees or less.  Additionally, there was no evidence of any favorable or unfavorable ankylosis of the cervical spine.  Although the examiner noted that the Veteran's extension was limited to 0 degrees during flare ups, he did not indicate that the Veteran's functional loss was equivalent to favorable or unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Service connection is already in effect for bilateral upper extremity neuropathy with radiculopathy as secondary to the Veteran's service-connected neck disability and the evidence is against finding any other neurologic abnormalities that could be rated separately.  See 38 C.F.R. § 4.71a, Code 5243, Note (1).  The Veteran's increased rating claim for right upper extremity neuropathy is addressed below.  [As discussed above, his increased rating claim for left upper extremity radiculopathy has been perfected but not yet certified to the Board and is not currently ripe for adjudication.]  

In sum, all possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his neck during this period based on the evidence.  See 38 C.F.R. § 4.71a; see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Aside from the staged period assigned, the neck symptoms were generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10. 



ORDER

Prior to August 2, 2016, a rating in excess of 10 percent for cervical spine IVDS is denied; from that date, a 20 percent rating (but no higher) is granted, subject to the laws that govern the payment of monetary benefits.




REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Additionally, as these matters are being remanded anyway, the AOJ should attempt to obtain all outstanding private and VA treatment records.

Right Upper Extremity Neuropathy with Radiculopathy

The Veteran's right upper extremity neuropathy is currently rated 0 percent prior to May 5, 2014, and 40 percent from that date.   The Veteran contends that he is entitled to a 40 percent rating for the entire period on appeal.

The Board finds that a retrospective medical opinion addressing the Veteran's service-connected right upper extremity neuropathy with radiculopathy would be helpful in determining the appropriate disability ratings for the periods on appeal.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's neuropathy with radiculopathy with certainty.  However, if the physician concludes that it is not possible to provide a retrospective opinion without resort to speculation, the reason for this conclusion must be thoroughly explained.  

Bilateral Plantar Fasciitis

With respect to the Veteran's increased rating claim for bilateral plantar fasciitis, the Board finds that another VA examination is necessary.  On May 2014 VA foot examination, the Veteran reported problems standing for a long time and constant pain.  The examiner determined that the Veteran did not have Morton's neuroma/metatarsalgia, hammer toes, hallux valgus, hallux rigidis, pes cavus, malunion/nonunion of tarsal/metatarsal bones, or "other foot injuries."  Instead, he diagnosed bilateral calcaneal spurs; because he determined that the Veteran did not have any "other foot injuries," he did not indicate the severity or side affected by the Veteran's foot disability (a finding that is necessary to determine the proper rating).  Additionally, although service connection has been granted for plantar fasciitis, plantar fasciitis was not diagnosed on examination.  For these reasons, the Board finds that the May 2014 VA examination report is inadequate and is remanding this issue for the Veteran to be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Board also finds a retrospective medical opinion addressing the Veteran's service-connected bilateral plantar fasciitis would be helpful in determining the appropriate disability ratings for the periods on appeal.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's plantar fasciitis with certainty.  However, if the physician concludes that it is not possible to provide a retrospective opinion without resort to speculation, the reason for this conclusion must be thoroughly explained.  

TDIU

TDIU was granted effective May 5, 2014.  The Veteran contends that he was unable to secure and maintain gainful employment due to his service-connected disabilities prior to that date.  The Board finds that his claim of entitlement to TDIU prior to May 5, 2014, is inextricably intertwined with the increased rating claims being remanded, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the providers of all evaluations or treatment he received for the remaining disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  Obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, notify the Veteran and advise him that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain and associate with the record updated VA treatment records from July 2016 to the present.

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right upper extremity neuropathy with radiculopathy.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.

After examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should provide a retrospective medical opinion addressing the severity of the Veteran's neuropathy of the right upper extremity for the entire period on appeal (i.e., from September 2010).  The examiner is requested to identify the specific nerve(s) involved, and describe in detail all associated symptoms and associated impairments of function.  The examiner is then requested to opine as to whether the impairment found is equivalent to "mild," "moderate," or "severe" incomplete paralysis of the affected nerves (in the alternative, if found, the examiner should also indicate if complete paralysis is found).  The examiner is requested to address all symptoms when assigning a level of severity and support the conclusion with a discussion that the Board may rely upon in assigning a rating.

If the examiner is unable to provide a retrospective opinion as to these specific findings, he or she should clearly explain so in the report.

The examiner must also comment on the effects of the Veteran's right upper extremity neuropathy on his occupational functioning and daily activities.

4. Thereafter, arrange for a VA foot examination to assess the nature and current severity of the Veteran's service-connected bilateral plantar fasciitis.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

SERVICE CONNECTION IS ALREADY IN EFFECT FOR BILATERAL PLANTAR FASCIITIS.  THE EXAMINER THEREFORE IS TO ASSUME FOR PURPOSES OF THIS EXAMINATION THAT THE VETERAN HAS A CURRENT DIAGNOSIS OF PLANTAR FASCIITIS.

(a) Describe all manifestations and severity of the Veteran's service-connected bilateral plantar fasciitis in accordance with the rating criteria, specifically indicating whether it is slight, moderate, moderately severe, or severe, or whether the manifestations equate to the functional loss of use of either or both feet.  

(b) For each foot, the examiner must report whether there is weakened movement, excess fatigability, incoordination, or a lack of normal endurance and functional loss due to pain and pain on use due to plantar fasciitis, to include during flare-ups.

(c) Provide a retrospective medical opinion addressing the severity of the Veteran's service-connected plantar fasciitis and any other identified foot disability since September 2009 (one year prior to when the Veteran's claim for increase was filed).   If the examiner is unable to provide a retrospective opinion as to these specific findings, he or she should clearly explain so in the report.

(d) Does the Veteran have any additional diagnoses/disorders of the feet, to include calcaneal spurs?  If so, state whether each diagnosis/disorder is a direct symptom of his plantar fasciitis or whether it is a separate disorder that (i) was at least as likely as not incurred in or otherwise related to the Veteran's service or (ii) was at least as likely as not caused or AGGRAVATED (i.e., any increase in severity beyond natural progression) by his service-connected plantar fasciitis. 

If the examiner is unable to make a distinction between the symptoms caused by plantar fasciitis and the symptoms of any other foot disorder, then he or she should expressly so state and consider all such symptoms in the aggregate as part and parcel of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  A detailed explanation (rationale) is requested for all opinions provided.  If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

5.  Following any development deemed necessary, readjudicate the Veteran's claims, including entitlement to a TDIU due to service-connected disabilities prior to May 5, 2014, based on the entirety of the evidence, to include all pertinent evidence added to the claims file after the last SSOC.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals





